Case 1:19-cr-00150-SPW Document 29 Filed 07/07/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 19-150-BLG-SPW
Plaintiff,

Vs.
ORDER
DANIEL KENNETH SHERMAN,

Defendant.

 

 

Upon the United States’ Unopposed Motion for Dismissal of Forfeiture
Proceedings (Doc. 28), and for good cause being shown,
IT IS HEREBY ORDERED that the forfeiture action in the above-captioned

case is DISMISSED with prejudice.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this _/ | _ day of July, 2020.

  

SUSAN P. WATTERS
United States District Court Judge

 
